Citation Nr: 0011761	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-40 662	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for residuals of sand 
fly bites and for leishmaniasis due to an undiagnosed 
illness.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness. 

3.  Entitlement to service connection for swelling of joints 
and of the lower extremities due to an undiagnosed illness.  

4.  Entitlement to service connection for residuals of 
toxoplasmosis due to an undiagnosed illness.  

5.  Entitlement to an increased disability rating for 
hypertension with coronary artery disease, status-post 
coronary artery bypass surgery, and lower leg edema, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1964 
to April 1968, August 1971 to August 1977, and from December 
1990 to December 1991.  He also had unverified service from 
October 1969 to August 1971.

The current appeal arises from a December 1993 rating 
determinations by the Louisville, Kentucky, regional office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
currently resides within the jurisdiction of the RO in 
Montgomery, Alabama. 

The veteran also perfected a timely appeal with respect to 
the issue of entitlement to service connection for a lung 
condition due to an undiagnosed illness.  By the June 1999 
rating action, the RO granted service connection for 
interstitial lung disease secondary to the service-connected 
cardiovascular-hypertensive disorder.  This represents a 
complete grant of the benefit sought.  Accordingly, this 
issue is not currently in appellate status before the Board.  


REMAND

VA has a duty to assist only those claimants who have 
established well-grounded claims and the VA cannot assist a 
claimant in developing a claim, which is not well grounded.  
Morton v. West, 12 Vet.App. 477.  However, VA may obtain 
records deemed to be in constructive possession of the VA, 
such as service records and VA medical records.  See Bell 
v. Derwinski, 2 Vet.App. 611 (1992) (regarding records in 
constructive possession of VA). 

With regard to the issues of entitlement to service 
connection for residuals of sand fly bites and for 
leishmaniasis, fatigue, swelling of joints and of the lower 
extremities, and residuals of toxoplasmosis, the Board notes 
that service connection may be granted and compensation paid 
when a claimant has served during the Persian Gulf War in the 
Southwest Asia theater of operations and "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as . . . [fatigue, skin symptoms, muscle 
pain, joint pain, neurologic symptoms, etc.]," and such 
disability becomes manifest either during active service in 
the Southwest Asia theater of operation during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001, and clinical studies and examinations do 
not result in a known diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).  The Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d)(2) (1999).  

In the November 1992 claim, the veteran expressed his 
contention that he was exposed to these conditions during his 
service in Operation Desert Storm.  The service medical 
records reflect that the veteran served in Saudi Arabia.  

However, his exact dates of service in the Persian Gulf have 
not been verified.  The veteran's DD 214, Certificate Of 
Release Or Discharge From Active Duty, he served on active 
military duty from December 1990 to December 1991.  This 
document also illustrates that the veteran had no sea service 
or foreign service.  Accordingly, additional development in 
this area is required.

The evidence indicates that the veteran was a member of the 
Navy Reserve for over 9 years.  The record is unclear as to 
whether the complete medical records regarding his service in 
the Reserve is on file.  On remand, therefore, an attempt 
should be made to obtain and to associate with the claims 
folder any additional available service medical records from 
the veteran's reserve duty and from his last period of active 
duty which concluded in December 1991.  See Bell 
v. Derwinski, 2 Vet.App. 611 (1992) (regarding records in 
constructive possession of VA).  The Board concludes that 
this remand is necessary, prior to a determination of the 
well-groundedness of this portion of the appeal, to satisfy 
these pre-duty-to-assist requirements.  

With regard to the veteran's claim of entitlement to a 
disability rating greater than 60 percent for hypertension 
with coronary artery disease, status-post coronary artery 
bypass surgery, and lower leg edema, the Board finds that 
this claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(West 1991); that is, he has presented a claim that is 
plausible.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

notes that, the schedular criteria by which this disability 
is rated changed during the pendency of the veteran's appeal.  
The new criteria became effective on January 12, 1998.  See 
62 Fed. Reg. 65207-65244 (1997).  Consequently, adjudication 
of a claim of entitlement to a disability evaluation greater 
than 60 percent for hypertension with coronary artery 
disease, status-post coronary artery bypass surgery, and 
lower leg edema must include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  The 
evidence shows that the RO has informed the veteran of both 
the old and revised rating criteria.  

Pursuant to the current criteria, evidence of more than one 
episode of acute congestive heart failure in the past year; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent warrants the assignment of a 60 percent 
disability rating.  38 C.F.R. § 4.104, Codes 7005 and 7017 
(1999).  Evidence of chronic congestive heart failure; 
workload of 3 METs or less which results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Codes 7005 and 7017 (1999).  

Under the old criteria, an evaluation of 100 percent is 
awarded for the one-year period following coronary artery 
bypass surgery.  Thereafter, the residuals are rated as 
arteriosclerotic heart disease, with a minimum evaluation of 
30 percent.  38 C.F.R. § 4.104, Code 7017 (1997).  According 
to the applicable diagnostic code which rates 
arteriosclerotic heart disease, evidence that, following 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible warrants the 
assignment of a 60 percent disability evaluation.  38 C.F.R. 
§ 4.104, Code 7005 (1997).  Evidence, after six months (of 
acute illness), of chronic residual findings of congestive 
heart failure, angina on moderate exertion, or the preclusion 
of more than sedentary employment is necessary for the 
assignment of a 100 percent disability rating.  38 C.F.R. 
§ 4.104, Code 7005 (1997).  

Review of the claims folder indicates that the most recent VA 
cardiovascular examination was conducted in December 1997.  
At that time the diagnoses include coronary artery disease 
with congestive failure, Class II-III symptoms of failure 
coronary artery disease with Class II anginal symptoms, and 
hypertension which was controlled on medication.  The 
examiner noted that the veteran's recent echocardiogram 
indicated "adequate" left ventricular function.  

The veteran underwent quadruple coronary artery 
reconstruction at a private facility in March 1998.  In a 
June 1999 addendum, the examiner who had conducted the 
December 1997 VA heart and hypertension examination stated 
that the veteran has severe congestive heart failure and that 
his congestive heart failure and associated aortic stenosis 
is confirmed by radiological evaluation.  However, this 
opinion appears to be based on the findings of the December 
1997 VA examination.  The veteran has not been examined since 
his heart surgery.  As such, the Board is of the opinion that 
a current examination is warranted. 

By a September 1999 rating action, the RO denied the issue of 
entitlement to a total rating based on individual 
unemployability.  While the case was pending at the Board the 
veteran submitted a notice of disagreement with this denial 
in January 2000 and requested a statement of the case.  
Manlincon v. West, 12 Vet.App. 238 (1999).  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private and postservice military records 
pertaining to treatment for his 
cardiovascular disease from February 1998 
to the present to include the hospital 
summary from his March 1998 bypass 
surgery.  

2.  The RO should the veteran to specify 
the dates and location(s) of his active 
duty in the Persian Gulf War (as well as 
the unit(s) under which he served during 
that time).  Also, the veteran should be 
asked to specify the dates of, and 
assigned unit(s) regarding, his reserve 
duty since September 1977.  

3.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
the dates the veteran served in the 
Persian Gulf War and the dates of service 
in the Naval Reserve to include both 
active duty for training and inactive 
duty for training.  The RO should request 
the NPRC to conduct a search for any 
additional medical records the veteran's 
last period of active duty (December 1990 
to December 1991), any service medical 
records from his service in the Naval 
Reserve subsequent to 1977. 

4.  In addition, the veteran should be 
afforded a VA examination by a 
cardiologist to determine the severity of 
his service-connected hypertension with 
coronary artery disease, status-post 
coronary artery bypass surgery.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
After reviewing the file, obtaining a 
detailed history from the veteran, and 
examining him, the examiner should 
provide an opinion as to the amount of 
workload (measured in metabolic 
equivalents) which results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
the frequency of congestive heart failure 
attacks over the past year; and whether 
the veteran has left ventricular 
dysfunction with associated ejection 
fraction.  See 38 C.F.R. § 4.104, 
Codes 7005 and 7017 (1999).  Also, the 
examiner should discuss whether the 
veteran's service-connected 
cardiovascular disorder results in 
fatigue, renders more than light manual 
labor not feasible, results in angina on 
moderate exertion, or precludes more than 
sedentary employment.  See 38 C.F.R. 
§ 4.104, Code 7005 (1997).  

5.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issues in 
appellate status.  In adjudicating the 
increased rating claim, the RO should 
consider both the old and new pertinent 
cardiovascular rating criteria.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

6.  With regard to the issue of 
entitlement to a total rating based on 
individual unemployability, the RO should 
furnish the veteran and his 
representative with a statement of the 
case and inform the veteran of the 
criteria necessary to perfect his appeal.  
Manlincon v. West, 12 Vet.App. 238 
(1999).  The RO is informed that this 
issue is not before the Board until 
timely perfected.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to comply 
with governing adjudicative procedures and to obtain 
clarifying evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




